 



EXHIBIT 10.90
THE 2003 INCENTIVE AWARD PLAN
OF
GEN-PROBE INCORPORATED
Originally Adopted by the Board of Directors on March 3, 2003
Amendment Adopted by Board of Directors on May 13, 2003
Originally Approved by the Stockholders on May 29, 2003
Amendment and Restatement Adopted by Board of Directors on February 9, 2006
Amendment and Restatement Approved by the Stockholders on May 17, 2006
      Gen-Probe Incorporated, a Delaware corporation, has adopted The 2003
Incentive Award Plan of Gen-Probe Incorporated (the “Plan”) for the benefit of
its eligible Employees, Consultants and Directors.
      The purposes of the Plan are as follows:
      (1) To provide an additional incentive for Directors, Employees and
Consultants (as such terms are defined below) to further the growth, development
and financial success of the Company by personally benefiting through the
ownership of Company stock and/or rights which recognize such growth,
development and financial success.
      (2) To enable the Company to obtain and retain the services of Directors,
Employees and Consultants considered essential to the long range success of the
Company by offering them an opportunity to own stock in the Company and/or
rights which will reflect the growth, development and financial success of the
Company.
ARTICLE I.
DEFINITIONS
      1.1.     General. Whenever the following terms are used in the Plan they
shall have the meanings specified below, unless the context clearly indicates
otherwise.
      1.2.     Administrator. “Administrator” shall mean the entity that
conducts the general administration of the Plan as provided herein. With
reference to the administration of the Plan with respect to Options and shares
of Restricted Stock granted to Independent Directors, the term “Administrator”
shall refer to the Board. With reference to the administration of the Plan with
respect to any other Awards, the term “Administrator” shall refer to the
Committee, except to the extent the Board has assumed the authority for
administration of the Plan as provided in Section 9.2.
      1.3.     Award. “Award” shall mean an Option, a Restricted Stock award or
a Stock Appreciation Right which may be awarded or granted under the Plan
(collectively, “Awards”).
      1.4.     Award Agreement. “Award Agreement” shall mean a written agreement
executed by an authorized officer of the Company and the Holder, which shall
contain such terms and conditions with respect to an Award, as the Administrator
shall determine, consistent with the Plan.
      1.5.     Award Limit. “Award Limit” shall mean Five Hundred Thousand
(500,000) shares of Common Stock, as adjusted pursuant to Section 10.3 of the
Plan.
      1.6.     Board. “Board” shall mean the Board of Directors of the Company.
      1.7.     Change in Control. “Change in Control” shall mean a change in
ownership or control of the Company effected through any of the following
transactions:


        (a) any person or related group of persons (other than the Company or a
person that, prior to such transaction, directly or indirectly controls, is
controlled by, or is under common control with, the Company) directly or
indirectly acquires beneficial ownership (within the meaning of Rule 13d-3 under

1



--------------------------------------------------------------------------------



 



  the Exchange Act) of securities possessing more than fifty percent (50%) of
the total combined voting power of the Company’s outstanding securities pursuant
to a tender or exchange offer for securities of the Company;           (b) there
is a change in the composition of the Board over a period of thirty-six
(36) consecutive months (or less) such that a majority of the Board members
(rounded up to the nearest whole number) ceases, by reason of one or more proxy
contests for the election of Board members, to be comprised of individuals who
either (i) have been Board members continuously since the beginning of such
period or (ii) have been elected or nominated for election as Board members
during such period by at least a majority of the Board members described in
clause (i) who were still in office at the time such election or nomination was
approved by the Board;           (c) a merger or consolidation of the Company
with any other corporation (or other entity), other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or another entity) more than 662/3% of the combined voting
power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; provided, however,
that a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person acquires more than 25% of
the combined voting power of the Company’s then outstanding voting securities
shall not constitute a Change in Control; or           (d) a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

      1.8.     Code. “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time.
      1.9.     Committee. “Committee” shall mean the Board, or Compensation
Committee of the Board, or another committee or subcommittee of the Board,
appointed as provided in Section 9.1.
      1.10.     Common Stock. “Common Stock” shall mean the Common Stock of the
Company, par value $0.0001 per share.
      1.11.     Company. “Company” shall mean Gen-Probe Incorporated, a Delaware
corporation.
      1.12.     Consultant. “Consultant” shall mean any consultant or adviser
(other than an Employee) if:


        (a) the consultant or adviser renders bona fide services to the Company;
          (b) the services rendered by the consultant or adviser are not in
connection with the offer or sale of securities in a capital-raising transaction
and do not directly or indirectly promote or maintain a market for the Company’s
securities; and           (c) the consultant or adviser is a natural person who
has contracted directly with the Company to render such services.

      1.13.     Director. “Director” shall mean a member of the Board, whether
such Director is an Employee or an Independent Director.
      1.14.     DRO. “DRO” shall mean a domestic relations order as defined by
the Code or Title I of the Employee Retirement Income Security Act of 1974, as
amended, or the rules thereunder.
      1.15.     Employee. “Employee” shall mean any officer or other employee
(as defined in accordance with Section 3401(c) of the Code) of the Company, or
of any corporation which is a Subsidiary.
      1.16.     Exchange Act. “Exchange Act” shall mean the Securities Exchange
Act of 1934, as amended.

2



--------------------------------------------------------------------------------



 



      1.17.     Fair Market Value. “Fair Market Value” shall mean, as of any
date, the value of the Common Stock determined as follows:


        (a) If the Common Stock is listed on any established stock exchange or
traded on The Nasdaq National Market or the Nasdaq SmallCap Market, the Fair
Market Value of a share of Common Stock shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or market (or the exchange or market with the greatest volume of
trading in the Common Stock) on the last market trading day prior to the day of
determination, as reported by The Nasdaq Stock Market or such other source as
the Board deems reliable.           (b) In the absence of such markets for the
Common Stock, the Fair Market Value shall be determined in good faith by the
Board.

      1.18.     Holder. “Holder” shall mean a person who has been granted or
awarded an Award.
      1.19.     Incentive Stock Option. “Incentive Stock Option” shall mean an
Option which conforms to the applicable provisions of Section 422 of the Code
and which is designated as an Incentive Stock Option by the Administrator.
      1.20.     Independent Director. “Independent Director” shall mean a member
of the Board who is not an Employee.
      1.21.     Non-Qualified Stock Option. “Non-Qualified Stock Option” shall
mean an Option not intended to qualify as an incentive stock option within the
meaning of Section 422 of the Code and the regulations promulgated thereunder.
      1.22.     Option. “Option” shall mean a stock option granted under
Article IV of the Plan. An Option granted under the Plan shall, as determined by
the Administrator, be either a Non-Qualified Stock Option or an Incentive Stock
Option; provided, however, that Options granted to Independent Directors and
Consultants shall be Non-Qualified Stock Options.
      1.23.     Performance Criteria. “Performance Criteria” shall mean the
following business criteria with respect to the Company, any Subsidiary or any
division or operating unit: (a) net income, (b) pre-tax income, (c) operating
income, (d) cash flow, (e) earnings per share, (f) return on equity, (g) return
on invested capital or assets, (h) cost reductions or savings, (i) funds from
operations, (j) appreciation in the Fair Market Value of Common Stock and
(k) earnings before any one or more of the following items: interest, taxes,
depreciation or amortization.
      1.24.     Plan. “Plan” shall mean The 2003 Incentive Award Plan of
Gen-Probe Incorporated.
      1.25.     Restricted Stock. “Restricted Stock” shall mean Common Stock
awarded under Article VII of the Plan.
      1.26.     Rule 16b-3. “Rule 16b-3” shall mean that certain Rule 16b-3
under the Exchange Act, as such Rule may be amended from time to time.
      1.27.     Section 162(m) Employee. “Section 162(m) Employee” shall mean
any Employee designated by the Administrator as an Employee whose compensation
for the fiscal year in which the Employee is so designated or a future fiscal
year may be subject to the limit on deductible compensation imposed by
Section 162(m) of the Code.
      1.28.     Securities Act. “Securities Act” shall mean the Securities Act
of 1933, as amended.
      1.29.     Stock Appreciation Right. “Stock Appreciation Right” shall mean
a stock appreciation right granted under Article VIII of the Plan.
      1.30.     Subsidiary. “Subsidiary” shall mean any corporation in an
unbroken chain of corporations beginning with the Company if each of the
corporations other than the last corporation in the unbroken chain then owns
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.

3



--------------------------------------------------------------------------------



 



      1.31.     Substitute Award. “Substitute Award” shall mean an Option
granted under the Plan upon the assumption of, or in substitution for,
outstanding equity awards previously granted by another company or entity in
connection with a corporate or similar transaction, such as a merger,
combination, consolidation or acquisition of property or stock; provided,
however, that in no event shall the term “Substitute Award” be construed to
refer to an option granted in connection with the cancellation and repricing of
an Option.
      1.32.     Termination of Consultancy. “Termination of Consultancy” shall
mean the time when the engagement of a Holder as a Consultant to the Company or
a Subsidiary is terminated for any reason, with or without cause, including, but
not by way of limitation, by resignation, discharge, death, disability or
retirement; but excluding terminations where there is a simultaneous engagement
by or commencement of employment with the Company or any Subsidiary or a parent
corporation thereof (within the meaning of Section 422 of the Code). The
Administrator, in its absolute discretion, shall determine the effect of all
matters and questions relating to Termination of Consultancy, including, but not
by way of limitation, the question of whether a Termination of Consultancy
resulted from a discharge for cause, and all questions of whether a particular
leave of absence constitutes a Termination of Consultancy. Notwithstanding any
other provision of the Plan, the Company or any Subsidiary has an absolute and
unrestricted right to terminate a Consultant’s service at any time for any
reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in writing.
      1.33.     Termination of Directorship. “Termination of Directorship” shall
mean the time when a Holder who is an Independent Director ceases to be a
Director for any reason, including, but not by way of limitation, a termination
by resignation, removal, failure to be re-elected, death, disability or
retirement. The Board, in its sole and absolute discretion, shall determine the
effect of all matters and questions relating to Termination of Directorship with
respect to Independent Directors.
      1.34.     Termination of Employment. “Termination of Employment” shall
mean the time when the employee-employer relationship between a Holder and the
Company or any Subsidiary is terminated for any reason, with or without cause,
including, but not by way of limitation, a termination by resignation,
discharge, death, disability or retirement; but excluding (a) terminations where
there is a simultaneous reemployment or continuing employment of a Holder by the
Company or any Subsidiary or a parent corporation thereof (within the meaning of
Section 422 of the Code), (b) at the discretion of the Administrator,
terminations which result in a temporary severance of the employee-employer
relationship, and (c) at the discretion of the Administrator, terminations which
are followed by the simultaneous establishment of a consulting relationship by
the Company or a Subsidiary with the former employee. The Administrator, in its
absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Employment, including, but not by way of limitation,
the question of whether a Termination of Employment resulted from a discharge
for cause, and all questions of whether a particular leave of absence
constitutes a Termination of Employment; provided, however, that, with respect
to Incentive Stock Options, unless otherwise determined by the Administrator in
its discretion, a leave of absence, change in status from an employee to an
independent contractor or other change in the employee-employer relationship
shall constitute a Termination of Employment if, and to the extent that, such
leave of absence, change in status or other change interrupts employment for the
purposes of Section 422(a)(2) of the Code and the then applicable regulations
and revenue rulings under said Section.
ARTICLE II.
SHARES SUBJECT TO PLAN
      2.1.     Shares Subject to Plan.
      (a) The shares of stock subject to Awards shall be Common Stock, subject
to Section 10.3 of the Plan. The aggregate number of such shares which may be
issued upon exercise of such Options or rights or upon any such Awards under the
Plan shall not exceed Eight Million (8,000,000) shares. No additional shares may
be authorized for issuance under the Plan without stockholder approval (subject
to adjustment as set forth in Section 10.3). The shares of Common Stock issuable
upon exercise of such Options or rights or upon any such Awards may be either
previously authorized but unissued shares or treasury shares.

4



--------------------------------------------------------------------------------



 



      (b) Subject to Section 2.2, the number of shares available for issuance
under the Plan shall be reduced by: (i) one (1) share for each share of stock
issued pursuant to (A) an Option granted under Article IV, (B) an award of
Restricted Stock under Article VII granted prior to May 17, 2006 and (C) a Stock
Appreciation Right granted under Article VIII with respect to which the strike
price is at least one hundred percent (100%) of the Fair Market Value of the
underlying Common Stock on the date of grant; and (ii) two (2.0) shares for each
share of Common Stock issued pursuant to an award of Restricted Stock under
Article VII granted after May 17, 2006.
      (c) The maximum number of shares of Common Stock which may be subject to
Awards granted under the Plan to any individual in any calendar year shall not
exceed the Award Limit. To the extent required by Section 162(m) of the Code,
shares subject to Options that are canceled continue to be counted against the
Award Limit.
      2.2.     Add-Back of Options and Other Rights. If any Option or other
right to acquire shares of Common Stock under any other Award under the Plan
expires or is canceled without having been fully exercised, or is exercised in
whole or in part for cash as permitted by the Plan, then the number of shares of
Common Stock subject to such Option or other right but as to which such Option
or other right was not exercised prior to its expiration or cancellation may
again be optioned, granted or awarded hereunder, subject to the limitations of
Section 2.1; provided that to the extent there is issued a share of Common Stock
pursuant to an Award that counted as two (2.0) shares against the number of
shares available for issuance under the Plan pursuant to Section 2.1(b) and such
share of Common Stock again becomes available for issuance under the Plan
pursuant to this Section 2.2, then the number of shares of Common Stock
available for issuance under the Plan shall increase by two (2.0) shares.
Furthermore, any shares subject to Awards which are adjusted pursuant to
Section 10.3 and become exercisable with respect to shares of stock of another
corporation shall be considered cancelled and may again be optioned, granted or
awarded hereunder, subject to the limitations of Section 2.1. Shares of Common
Stock which are delivered by the Holder or withheld by the Company upon the
exercise of any Award under the Plan, in payment of the exercise price thereof
or tax withholding thereon, may not again be optioned, granted or awarded
hereunder, subject to the limitations of Section 2.1. If any shares of
Restricted Stock are surrendered by the Holder or repurchased by the Company
pursuant to Section 7.4 or 7.5 hereof, such shares may again be optioned,
granted or awarded hereunder, subject to the provisions of Section 2.1.
Notwithstanding the provisions of this Section 2.2, no shares of Common Stock
may again be optioned, granted or awarded if such action would cause an
Incentive Stock Option to fail to qualify as an “incentive stock option” under
Section 422 of the Code.
ARTICLE III.
GRANTING OF AWARDS
      3.1.     Award Agreement. Each Award shall be evidenced by an Award
Agreement. Award Agreements evidencing Awards intended to qualify as
performance-based compensation as described in Section 162(m)(4)(C) of the Code
shall contain such terms and conditions as may be necessary to meet the
applicable provisions of Section 162(m) of the Code. Award Agreements evidencing
Incentive Stock Options shall contain such terms and conditions as may be
necessary to meet the applicable provisions of Section 422 of the Code.
      3.2.     Provisions Applicable to Section 162(m) Employees.
      (a) The Committee, in its discretion, may determine whether an Award is to
qualify as performance-based compensation as described in Section 162(m)(4)(C)
of the Code.
      (b) Notwithstanding anything in the Plan to the contrary, the Committee
may grant any Award to a Section 162(m) Employee that vests or becomes
exercisable or payable upon the attainment of performance goals which are
related to one or more of the Performance Criteria, including Restricted Stock
the restrictions to which lapse upon the obtainment of performance goals which
are related to one or more of the Performance Criteria.

5



--------------------------------------------------------------------------------



 



      (c) To the extent necessary to comply with the performance-based
compensation requirements of Section 162(m)(4)(C) of the Code, with respect to
any Award granted under Article VII which may be granted to one or more
Section 162(m) Employees, no later than ninety (90) days following the
commencement of any fiscal year in question or any other designated fiscal
period or period of service (or such other time as may be required or permitted
by Section 162(m) of the Code), the Committee shall, in writing, (i) designate
one or more Section 162(m) Employees, (ii) select the Performance Criteria
applicable to the fiscal year or other designated fiscal period or period of
service, (iii) establish the various performance targets, in terms of an
objective formula or standard, and amounts of such Awards, as applicable, which
may be earned for such fiscal year or other designated fiscal period or period
of service, and (iv) specify the relationship between Performance Criteria and
the performance targets and the amounts of such Awards, as applicable, to be
earned by each Section 162(m) Employee for such fiscal year or other designated
fiscal period or period of service. Following the completion of each fiscal year
or other designated fiscal period or period of service, the Committee shall
certify in writing whether the applicable performance targets have been achieved
for such fiscal year or other designated fiscal period or period of service. In
determining the amount earned by a Section 162(m) Employee, the Committee shall
have the right to reduce (but not to increase) the amount payable at a given
level of performance to take into account additional factors that the Committee
may deem relevant to the assessment of individual or corporate performance for
the fiscal year or other designated fiscal period or period of service.
      (d) Furthermore, notwithstanding any other provision of the Plan, any
Award that is granted to a Section 162(m) Employee and is intended to qualify as
performance-based compensation as described in Section 162(m)(4)(C) of the Code
shall be subject to any additional limitations set forth in Section 162(m) of
the Code (including any amendment to Section 162(m) of the Code) or any
regulations or rulings issued thereunder that are requirements for qualification
as performance-based compensation as described in Section 162(m)(4)(C) of the
Code, and the Plan and such Awards shall be deemed amended to the extent
necessary to conform to such requirements.
      3.3.     Limitations Applicable to Section 16 Persons. Notwithstanding any
other provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, the Plan and Awards granted or
awarded hereunder shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.
      3.4.     At-Will Employment. Nothing in the Plan or in any Award Agreement
hereunder shall confer upon any Holder any right to continue in the employ of,
or as a Consultant for, the Company or any Subsidiary, or as a Director of the
Company, or shall interfere with or restrict in any way the rights of the
Company and any Subsidiary, which are hereby expressly reserved, to discharge
any Holder at any time for any reason whatsoever, with or without cause, except
to the extent expressly provided otherwise in a written employment or consulting
agreement between the Holder and the Company and any Subsidiary.
ARTICLE IV.
GRANTING OF OPTIONS TO EMPLOYEES,
CONSULTANTS AND INDEPENDENT DIRECTORS
      4.1.     Eligibility. Any Employee or Consultant selected by the Committee
pursuant to Section 4.4(a)(i) shall be eligible to be granted an Option. Any
Independent Director selected by the Board pursuant to Section 4.5(a)(i) shall
be eligible to be granted an Option. All grants shall be made at the discretion
of the Committee or the Board, as the case may be, and no person shall be
entitled to a grant of an Option as a matter of right.
      4.2.     Disqualification for Stock Ownership. No person may be granted an
Incentive Stock Option under the Plan if such person, at the time the Incentive
Stock Option is granted, owns stock possessing more

6



--------------------------------------------------------------------------------



 



than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or any then existing Subsidiary or parent corporation
(within the meaning of Section 422 of the Code) unless such Incentive Stock
Option conforms to the applicable provisions of Section 422 of the Code.
      4.3.     Qualification of Incentive Stock Options. No Incentive Stock
Option shall be granted to any person who is not an Employee.
      4.4.     Granting of Options to Employees and Consultants.
      (a) The Committee shall from time to time, in its absolute discretion, and
subject to applicable limitations of the Plan:


        (i) Select from among the Employees or Consultants (including Employees
or Consultants who have previously been granted Awards under the Plan) such of
them as in its opinion should be granted Options;           (ii) Subject to the
Award Limit, determine the number of shares of Common Stock to be subject to
such Options granted to the selected Employees or Consultants;          
(iii) Subject to Section 4.3, determine whether such Options are to be Incentive
Stock Options or Non-Qualified Stock Options and whether such Options are to
qualify as performance-based compensation as described in Section 162(m)(4)(C)
of the Code; and           (iv) Determine the terms and conditions of such
Options, consistent with the Plan; provided, however, that the terms and
conditions of Options intended to qualify as performance-based compensation as
described in Section 162(m)(4)(C) of the Code shall include, but not be limited
to, such terms and conditions as may be necessary to meet the applicable
provisions of Section 162(m) of the Code.

      (b) Upon the selection of an Employee or Consultant to be granted an
Option, the Committee shall instruct the Secretary of the Company to issue the
Option and may impose such conditions on the grant of the Option as it deems
appropriate, and the Committee shall authorize one or more of the officers of
the Company to prepare, execute and deliver the Award Agreement with respect to
such Option.
      (c) Any Incentive Stock Option granted under the Plan may be modified by
the Committee, with the consent of the Holder, to disqualify such Option from
treatment as an “incentive stock option” under Section 422 of the Code.
      4.5.     Granting of Options to Independent Directors.
      (a) Subject to Section 4.5(b), the Board shall from time to time, in its
absolute discretion, and subject to applicable limitations of the Plan:


        (i) Determine whether to grant Options to Independent Directors, and, in
the event Options are so granted, select from among the Independent Directors
(including Independent Directors who have previously been granted Awards under
the Plan) such of them as in its opinion should be granted Options;          
(ii) Subject to the Award Limit, determine the number of shares of Common Stock
to be subject to such Options granted to the selected Independent Directors; and
          (iii) Determine the terms and conditions of such Options, consistent
with the Plan.

      (b) Upon the selection of an Independent Director to be granted an Option,
and the grant of an Option to an Independent Director, the Board shall instruct
the Secretary of the Company to issue the Option and may impose such conditions
on the grant of the Option as it deems appropriate, and the Board shall
authorize one or more officers of the Company to prepare, execute and deliver
the Award Agreement with respect to such Option.
      4.6.     Options in Lieu of Cash Compensation. Options may be granted
under the Plan to Employees and Consultants in lieu of cash bonuses that would
otherwise be payable to such Employees and Consultants and

7



--------------------------------------------------------------------------------



 



to Independent Directors in lieu of directors’ fees that would otherwise be
payable to such Independent Directors, pursuant to such policies that may be
adopted by the Administrator from time to time.
ARTICLE V.
TERMS OF OPTIONS
      5.1.     Option Price. The price per share of the shares of Common Stock
subject to each Option granted to Employees and Consultants shall be set by the
Committee; provided, however, that such price shall be no less than 100% of the
Fair Market Value of a share of Common Stock on the date the Option is granted,
and:


        (a) in the case of Incentive Stock Options, such price shall not be less
than 100% of the Fair Market Value of a share of Common Stock on the date the
Option is modified, extended or renewed for purposes of Section 424(h) of the
Code; and           (b) in the case of Incentive Stock Options granted to an
individual then owning (within the meaning of Section 424(d) of the Code) more
than 10% of the total combined voting power of all classes of stock of the
Company or any Subsidiary or parent corporation thereof (within the meaning of
Section 422 of the Code), such price shall not be less than 110% of the Fair
Market Value of a share of Common Stock on the date the Option is granted (or
the date the Option is modified, extended or renewed for purposes of
Section 424(h) of the Code).

      5.2.     Option Term. The term of an Option granted to an Employee or
Consultant shall be set by the Committee in its absolute discretion; provided,
however, that the term shall not be more than ten (10) years from the date the
Option is granted; provided, further, however, that the term of any Option
granted after May 17, 2006 shall not be more than seven (7) years from the date
the Option is granted; and, provided, further, that, in the case of Incentive
Stock Options, the term shall not be more than five (5) years from the date the
Incentive Stock Option is granted if the Incentive Stock Option is granted to an
individual then owning (within the meaning of Section 424(d) of the Code) more
than 10% of the total combined voting power of all classes of stock of the
Company or any Subsidiary or parent corporation thereof (within the meaning of
Section 422 of the Code). Except as limited by requirements of Section 422 of
the Code and regulations and rulings thereunder applicable to Incentive Stock
Options, the Committee may extend the term of any outstanding Option in
connection with any Termination of Employment or Termination of Consultancy of
the Holder, or amend any other term or condition of such Option relating to such
a termination; provided, however, that any extended term shall not be more than
seven (7) years from the date the Option is granted.
      5.3.     Option Vesting
      (a) The period during which the right to exercise, in whole or in part, an
Option granted to an Employee or a Consultant vests in the Holder shall be set
by the Committee and the Committee may determine that an Option may not be
exercised in whole or in part for a specified period after it is granted;
provided, however, that except for Options that vest based upon the satisfaction
of performance targets, which shall vest over a period of not less than one
(1) year, and except as provided in Sections 10.3 and 10.4, no Option granted to
an Employee or a Consultant shall vest at a rate more favorable to the Holder
than on a monthly pro-rata basis over a three (3)-year period measured from the
date of grant. Subject to the provisions of the prior sentence, at any time
after grant of an Option, the Committee may, in its absolute discretion and
subject to whatever terms and conditions it selects, accelerate the period
during which an Option granted to an Employee or Consultant vests and becomes
exercisable.
      (b) No portion of an Option granted to an Employee or Consultant which is
unexercisable at Termination of Employment or Termination of Consultancy, as
applicable, shall thereafter become exercisable, except as may be otherwise
provided by the Committee either in the Award Agreement or by action of the
Committee following the grant of the Option.
      (c) To the extent that the aggregate Fair Market Value of stock with
respect to which “incentive stock options” (within the meaning of Section 422 of
the Code, but without regard to Section 422(d) of the Code) are exercisable for
the first time by a Holder during any calendar year (under the Plan and all
other incentive

8



--------------------------------------------------------------------------------



 



stock option plans of the Company and any parent or subsidiary corporation
(within the meaning of Section 422 of the Code) of the Company), exceeds
$100,000, such Options or other options shall be treated as non-qualified stock
options to the extent required by Section 422 of the Code. The rule set forth in
the preceding sentence shall be applied by taking Options or other options into
account in the order in which they were granted. For purposes of this
Section 5.3(c), the Fair Market Value of stock shall be determined as of the
time the Option or other options with respect to such stock is granted.
      5.4.     Terms of Options Granted to Independent Directors. The price per
share of the shares subject to each Option granted to an Independent Director
shall equal 100% of the Fair Market Value of a share of Common Stock on the date
the Option is granted. The period during which the right to exercise, in whole
or in part, an Option granted to an Independent Director vests in the Holder
shall be set by the Administrator and the Administrator may determine that an
Option may not be exercised in whole or in part for a specified period after it
is granted. The term of each Option granted to an Independent Director shall be
determined by the Administrator and shall be no greater than ten(10) years from
the date the Option is granted; provided, however, that the term of any Option
granted after May 17, 2006 shall not be more than seven (7) years from the date
the Option is granted. No portion of an Option which is unexercisable at
Termination of Directorship shall thereafter become exercisable. Options granted
to Independent Directors under Section 4.5 shall be subject to such other terms
and conditions as are determined by the Administrator.
      5.5.     Substitute Awards. Notwithstanding the foregoing provisions of
this Article V to the contrary, in the case of an Option that is a Substitute
Award, the price per share of the shares subject to such Option may be less than
the Fair Market Value per share on the date of grant, provided, that the excess
of:


        (a) the aggregate Fair Market Value (as of the date such Substitute
Award is granted) of the shares subject to the Substitute Award; over          
(b) the aggregate exercise price thereof; does not exceed the excess of;    
      (c) the aggregate fair market value (as of the time immediately preceding
the transaction giving rise to the Substitute Award, such fair market value to
be determined by the Administrator) of the shares of the predecessor entity that
were subject to the grant assumed or substituted for by the Company; over    
      (d) the aggregate exercise price of such shares.

      5.6.     Restrictions on Common Stock.
      The Administrator may, in its sole discretion, provide under the terms of
an Option that shares of Common Stock purchased upon exercise of such Option
shall be subject to repurchase from the Holder by the Company, or shall be
subject to such restrictions as the Administrator shall provide, which
restrictions may include, without limitation, restrictions concerning voting
rights and transferability and restrictions based on duration of employment with
the Company and the Subsidiaries, Company performance and individual
performance; provided, however, that with respect to Employees or Consultants,
except for Common Stock issued upon the exercise of Options that vest based upon
the satisfaction of performance targets, under which such repurchase right shall
lapse over a period of not less than one (1) year, and except as provided in
Sections 10.3 and 10.4, such repurchase right shall lapse at a rate no more
favorable to the Holder than on a monthly pro-rata basis over a three (3)-year
period measured from the date of grant; provided further, however, that, by
action taken before or after the Common Stock is purchased upon exercise of the
Option, the Administrator may, on such terms and conditions as it may determine
to be appropriate, terminate the Company’s repurchase right or remove any or all
of the restrictions imposed by the terms of the Award Agreement. The Company’s
right to repurchase the Common Stock from the Holder then subject to the right
shall provide that immediately upon a Termination of Employment, a Termination
of Consultancy, or a Termination of Directorship, as applicable, and for such
period as the Administrator shall determine, the Company shall have the right to
purchase the Common Stock at a price per share equal to the price paid by the
Holder for such Common Stock, or such other price as is determined by the
Administrator; provided, however, that, in the event of a Change in Control,
such right of repurchase shall terminate immediately prior to the effective date
of such Change in Control. Shares of Common Stock purchased upon the exercise of
an Option may not be sold, transferred or encumbered until any repurchase right
and any and all restrictions are

9



--------------------------------------------------------------------------------



 



terminated or expire. The Secretary of the Company or such other escrow holder
as the Administrator may appoint shall retain physical custody of each
certificate representing such shares of Common Stock until the repurchase right
and any and all of the restrictions imposed under the Award Agreement with
respect to the shares evidenced by such certificate terminate, expire or shall
have been removed. In order to enforce the restrictions imposed upon shares of
Common Stock hereunder, the Administrator shall cause a legend or legends to be
placed on certificates representing all shares of Common Stock that are still
subject to any repurchase right or restrictions under Award Agreements, which
legend or legends shall make appropriate reference to the conditions imposed
thereby. If a Holder makes an election under Section 83(b) of the Code, or any
successor section thereto, to be taxed with respect to the Common Stock as of
the date of transfer of the Common Stock rather than as of the date or dates
upon which the Holder would otherwise be taxable under Section 83(a) of the
Code, the Holder shall deliver a copy of such election to the Company
immediately after filing such election with the Internal Revenue Service.
ARTICLE VI.
EXERCISE OF OPTIONS
      6.1.     Partial Exercise. An exercisable Option may be exercised in whole
or in part. However, an Option shall not be exercisable with respect to
fractional shares and the Administrator may require that, by the terms of the
Option, a partial exercise be with respect to a minimum number of shares.
      6.2.     Manner of Exercise. All or a portion of an exercisable Option
shall be deemed exercised upon delivery of all of the following to the Secretary
of the Company or his office:


        (a) A written notice complying with the applicable rules established by
the Administrator stating that the Option, or a portion thereof, is exercised.
The notice shall be signed by the Holder or other person then entitled to
exercise the Option or such portion of the Option;           (b) Such
representations and documents as the Administrator, in its absolute discretion,
deems necessary or advisable to effect compliance with all applicable provisions
of the Securities Act and any other federal or state securities laws or
regulations. The Administrator may, in its absolute discretion, also take
whatever additional actions it deems appropriate to effect such compliance
including, without limitation, placing legends on share certificates and issuing
stop-transfer notices to agents and registrars;           (c) In the event that
the Option shall be exercised pursuant to Section 10.1 by any person or persons
other than the Holder, appropriate proof of the right of such person or persons
to exercise the Option; and           (d) Full cash payment to the Secretary of
the Company for the shares with respect to which the Option, or portion thereof,
is exercised. However, the Administrator, may in its sole and absolute
discretion (i) allow a delay in payment up to thirty (30) days from the date the
Option, or portion thereof, is exercised; (ii) allow payment, in whole or in
part, through the delivery of shares of Common Stock which have been owned by
the Holder for at least six months, duly endorsed for transfer to the Company
with a Fair Market Value on the date of delivery equal to the aggregate exercise
price of the Option or exercised portion thereof; (iii) allow payment, in whole
or in part, through the surrender of shares of Common Stock then issuable upon
exercise of the Option having a Fair Market Value on the date of Option exercise
equal to the aggregate exercise price of the Option or exercised portion
thereof; (iv) allow payment, in whole or in part, through the delivery of a
notice that the Holder has placed a market sell order with a broker with respect
to shares of Common Stock then issuable upon exercise of the Option, and that
the broker has been directed to pay a sufficient portion of the net proceeds of
the sale to the Company in satisfaction of the Option exercise price, provided
that payment of such proceeds is then made to the Company upon settlement of
such sale; or (v) allow payment through any combination of the consideration
provided in the foregoing subparagraphs (ii), (iii) and (iv).

10



--------------------------------------------------------------------------------



 



      6.3.     Conditions to Issuance of Stock Certificates. The Company shall
not be required to issue or deliver any certificate or certificates for shares
of stock purchased upon the exercise of any Option or portion thereof prior to
fulfillment of all of the following conditions:


        (a) The admission of such shares to listing on all stock exchanges on
which such class of stock is then listed;           (b) The completion of any
registration or other qualification of such shares under any state or federal
law, or under the rulings or regulations of the Securities and Exchange
Commission or any other governmental regulatory body which the Administrator
shall, in its absolute discretion, deem necessary or advisable;          
(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable;           (d) The lapse of such
reasonable period of time following the exercise of the Option as the
Administrator may establish from time to time for reasons of administrative
convenience; and           (e) The receipt by the Company of full payment for
such shares, including payment of any applicable withholding tax, which in the
discretion of the Administrator may be in the form of consideration used by the
Holder to pay for such shares under Section 6.2(d).

      6.4.     Rights as Stockholders. Holders shall not be, nor have any of the
rights or privileges of, stockholders of the Company in respect of any shares
purchasable upon the exercise of any part of an Option unless and until
certificates representing such shares have been issued by the Company to such
Holders.
      6.5.     Ownership and Transfer Restrictions. The Administrator, in its
absolute discretion, may impose such restrictions on the ownership and
transferability of the shares purchasable upon the exercise of an Option as it
deems appropriate. Any such restriction shall be set forth in the respective
Award Agreement and may be referred to on the certificates evidencing such
shares. The Holder shall give the Company prompt notice of any disposition of
shares of Common Stock acquired by exercise of an Incentive Stock Option within
(a) two years from the date of granting (including the date the Option is
modified, extended or renewed for purposes of Section 424(h) of the Code) such
Option to such Holder or (b) one year after the transfer of such shares to such
Holder.
      6.6.     Limitations on Exercise of Options Granted to Independent
Directors. No Option granted to an Independent Director may be exercised to any
extent by anyone after the first to occur of the following events:


        (a) The expiration of 12 months from the date of the Holder’s death;    
      (b) The expiration of 12 months from the date of the Holder’s Termination
of Directorship by reason of his or her permanent and total disability (within
the meaning of Section 22(e)(3) of the Code); or           (c) Except as
otherwise provided in any Award Agreement, the expiration of three months from
the date of the Holder’s Termination of Directorship for any reason other than
such Holder’s death or his or her permanent and total disability, unless the
Holder dies within said three-month period.

      6.7.     Additional Limitations on Exercise of Options. Holders may be
required to comply with any timing or other restrictions with respect to the
settlement or exercise of an Option, including a window-period limitation, as
may be imposed in the discretion of the Administrator.
ARTICLE VII.
AWARD OF RESTRICTED STOCK
      7.1.     Eligibility. Subject to the Award Limit, Restricted Stock may be
awarded to any Employee or Consultant who the Committee determines should
receive such an Award.
      7.2.     Award of Restricted Stock.

11



--------------------------------------------------------------------------------



 



      (a) The Committee may from time to time, in its absolute discretion:


        (i) Select from among the Employees or Consultants (including Employees
or Consultants who have previously been granted other Awards under the Plan)
such of them as in its opinion should be awarded Restricted Stock; and          
(ii) Determine the purchase price, if any, and other terms and conditions
applicable to such Restricted Stock, consistent with the Plan.

      (b) The Committee shall establish the purchase price, if any, and form of
payment for Restricted Stock; provided, however, that such purchase price shall
be no less than the par value of the Common Stock to be purchased, unless
otherwise permitted by applicable state law. In all cases, legal consideration
shall be required for each issuance of Restricted Stock.
      (c) Upon the selection of an Employee or Consultant to be awarded
Restricted Stock, the Committee shall instruct the Secretary of the Company to
issue such Restricted Stock and may impose such conditions on the issuance of
such Restricted Stock as it deems appropriate, and the Committee shall authorize
one or more officers of the Company to prepare, execute and deliver the Award
Agreement with respect to such Restricted Stock.
      7.3.     Rights as Stockholders. Subject to Section 7.4, upon delivery of
the shares of Restricted Stock to the escrow holder pursuant to Section 7.6, the
Holder shall have, unless otherwise provided by the Committee, all the rights of
a stockholder with respect to said shares, subject to the restrictions in his
Award Agreement, including the right to receive all dividends and other
distributions paid or made with respect to the shares; provided, however, that
in the discretion of the Committee, any extraordinary distributions with respect
to the Common Stock shall be subject to the restrictions set forth in
Section 7.4.
      7.4.     Restriction. All shares of Restricted Stock issued under the Plan
(including any shares received by holders thereof with respect to shares of
Restricted Stock as a result of stock dividends, stock splits or any other form
of recapitalization) shall, in the terms of each individual Award Agreement, be
subject to such restrictions as the Committee shall provide, if any, which
restrictions may include, without limitation, restrictions concerning voting
rights and transferability and restrictions based on duration of employment with
the Company, Company performance and individual performance; provided, however,
that with respect to shares of Restricted Stock granted to Employees or
Consultants, except for shares of Restricted Stock that vest based upon the
satisfaction of performance targets, under which such restrictions shall lapse
over a period of not less than one (1) year, and except in the event of the
Holder’s death or disability and except as provided in Sections 10.3 and 10.4,
such restrictions shall lapse at a rate no more favorable to the Holder than on
a monthly pro-rata basis over a three (3)-year period measured from the date of
grant; provided further, however, that, except with respect to shares of
Restricted Stock granted to Section 162(m) Employees, by action taken after the
Restricted Stock is issued, the Committee may, on such terms and conditions as
it may determine to be appropriate, remove any or all of the restrictions
imposed by the terms of the Award Agreement subject to the limitations contained
herein. Restricted Stock may not be sold or encumbered until all restrictions
are terminated or expire. If no consideration was paid by the Holder upon
issuance, a Holder’s rights in unvested Restricted Stock shall lapse, and such
Restricted Stock shall be surrendered to the Company without consideration, upon
Termination of Employment or, if applicable, upon Termination of Consultancy
with the Company; provided, however, that the Committee in its sole and absolute
discretion may provide that such rights shall not lapse in the event of a
Termination of Employment because of the Holder’s death or disability.
      7.5.     Repurchase of Restricted Stock. The Committee shall provide in
the terms of each individual Award Agreement that the Company shall have the
right to repurchase from the Holder the Restricted Stock then subject to
restrictions under the Award Agreement immediately upon a Termination of
Employment or, if applicable, upon a Termination of Consultancy between the
Holder and the Company, at a cash price per share equal to the price paid by the
Holder for such Restricted Stock; provided, however, that the Committee in its
sole and absolute discretion may provide that no such right of repurchase shall
exist in the event of a Termination of Employment following a “change of
ownership or control” (within the meaning of Treasury

12



--------------------------------------------------------------------------------



 



Regulation Section 1.162-27(e)(2)(v) or any successor regulation thereto) of the
Company or because of the Holder’s death or disability; provided, further, that,
except with respect to shares of Restricted Stock granted to Section 162(m)
Employees, the Committee in its sole and absolute discretion may provide that no
such right of repurchase shall exist in the event of a Termination of Employment
or a Termination of Consultancy without cause or following any Change in Control
of the Company or because of the Holder’s retirement, or otherwise.
      7.6.     Escrow. The Secretary of the Company or such other escrow holder
as the Committee may appoint shall retain physical custody of each certificate
representing Restricted Stock until all of the restrictions imposed under the
Award Agreement with respect to the shares evidenced by such certificate expire
or shall have been removed.
      7.7.     Legend. In order to enforce the restrictions imposed upon shares
of Restricted Stock hereunder, the Committee shall cause a legend or legends to
be placed on certificates representing all shares of Restricted Stock that are
still subject to restrictions under Award Agreements, which legend or legends
shall make appropriate reference to the conditions imposed thereby.
      7.8.     Section 83(b) Election. If a Holder makes an election under
Section 83(b) of the Code, or any successor section thereto, to be taxed with
respect to the Restricted Stock as of the date of transfer of the Restricted
Stock rather than as of the date or dates upon which the Holder would otherwise
be taxable under Section 83(a) of the Code, the Holder shall deliver a copy of
such election to the Company immediately after filing such election with the
Internal Revenue Service.
      7.9.     Restricted Stock in Lieu of Cash Compensation. Notwithstanding
anything herein to the contrary, shares of Restricted Stock may be granted to
Independent Directors in lieu of directors’ fees which would otherwise be
payable to such Independent Directors pursuant to such policies as may be
adopted by the Administrator from time to time.
ARTICLE VIII.
STOCK APPRECIATION RIGHTS
      8.1.     Grant of Stock Appreciation Rights. A Stock Appreciation Right
may be granted to any Employee or Consultant selected by the Committee. A Stock
Appreciation Right may be granted (a) in connection and simultaneously with the
grant of an Option, (b) with respect to a previously granted Option, or
(c) independent of an Option. A Stock Appreciation Right shall be subject to
such terms and conditions not inconsistent with the Plan as the Committee shall
impose and shall be evidenced by an Award Agreement.
      8.2.     Coupled Stock Appreciation Rights.
      (a) A Coupled Stock Appreciation Right (“CSAR”) shall be related to a
particular Option and shall be exercisable only when and to the extent the
related Option is exercisable.
      (b) A CSAR may be granted to the Holder for no more than the number of
shares subject to the simultaneously or previously granted Option to which it is
coupled.
      (c) A CSAR shall entitle the Holder (or other person entitled to exercise
the Option pursuant to the Plan) to surrender to the Company unexercised a
portion of the Option to which the CSAR relates (to the extent then exercisable
pursuant to its terms) and to receive from the Company in exchange therefor an
amount determined by multiplying the difference obtained by subtracting the
Option exercise price from the Fair Market Value of a share of Common Stock on
the date of exercise of the CSAR by the number of shares of Common Stock with
respect to which the CSAR shall have been exercised, subject to any limitations
the Committee may impose.
      8.3.     Independent Stock Appreciation Rights.
      (a) An Independent Stock Appreciation Right (“ISAR”) shall be unrelated to
any Option and shall have a term set by the Committee; provided, however, that
the term shall not be more than seven (7) years

13



--------------------------------------------------------------------------------



 



from the date the ISAR is granted. An ISAR shall be exercisable in such
installments as the Committee may determine; provided, however, that except for
ISARs that vest based upon the satisfaction of performance targets, which shall
vest over a period of not less than one (1) year, and except as provided in
Sections 10.3 and 10.4, no ISAR shall become exercisable at a rate more
favorable to the Holder than on a monthly pro-rata basis over a three (3)-year
period measured from the date of grant. Subject to the provisions of the prior
sentence, at any time after grant of an ISAR, the Committee may, in its absolute
discretion and subject to whatever terms and conditions it selects, accelerate
the period during which an Option granted to an Employee or Consultant vests and
becomes exercisable. An ISAR shall cover such number of shares of Common Stock
as the Committee may determine. The exercise price per share of Common Stock
subject to each ISAR shall be set by the Committee. An ISAR is exercisable only
while the Holder is an Employee or Consultant; provided that the Committee may
determine that the ISAR may be exercised subsequent to Termination of Employment
or Termination of Consultancy without cause, or following a Change in Control of
the Company, or because of the Holder’s retirement, death or disability, or
otherwise.
      (b) An ISAR shall entitle the Holder (or other person entitled to exercise
the ISAR pursuant to the Plan) to exercise all or a specified portion of the
ISAR (to the extent then exercisable pursuant to its terms) and to receive from
the Company an amount determined by multiplying the difference obtained by
subtracting the exercise price per share of the ISAR from the Fair Market Value
of a share of Common Stock on the date of exercise of the ISAR by the number of
shares of Common Stock with respect to which the ISAR shall have been exercised,
subject to any limitations the Committee may impose.
      8.4.     Payment and Limitations on Exercise.
      (a) Payment of the amounts determined under Section 8.2(c) and 8.3(b)
above shall be in cash, in Common Stock (based on its Fair Market Value as of
the date the Stock Appreciation Right is exercised) or a combination of both, as
determined by the Committee. To the extent such payment is effected in Common
Stock it shall be made subject to satisfaction of all provisions of Section 6.3
above pertaining to Options.
      (b) Holders of Stock Appreciation Rights may be required to comply with
any timing or other restrictions with respect to the settlement or exercise of a
Stock Appreciation Right, including a window-period limitation, as may be
imposed in the discretion of the Committee.
ARTICLE IX.
ADMINISTRATION
      9.1.     Committee. The Committee shall be the Compensation Committee of
the Board, unless the Board specifically assumes the functions of the Committee
or appoints another committee to assume such functions.
      9.2.     Duties and Powers of Committee. It shall be the duty of the
Committee to conduct the general administration of the Plan in accordance with
its provisions. The Committee shall have the power to interpret the Plan and the
Award Agreements, and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith, to
interpret, amend or revoke any such rules and to amend any Award Agreement
provided that the rights or obligations of the Holder of the Award that is the
subject of any such Award Agreement are not affected adversely. Any such
interpretations and rules with respect to Incentive Stock Options shall be
consistent with the provisions of Section 422 of the Code. In its absolute
discretion, the Board may at any time and from time to time assume any and all
rights and duties of the Committee under the Plan, except with respect to
matters which under Rule 16b-3 or Section 162(m) of the Code, or any regulations
or rules issued thereunder, are required to be determined in the sole discretion
of the Committee. Notwithstanding the foregoing, the full Board, acting by a
majority of its members in office, shall conduct the general administration of
the Plan with respect to Options granted to Independent Directors.
      9.3.     Majority Rule; Unanimous Written Consent. The Committee shall act
by a majority of its members in attendance at a meeting at which a quorum is
present or by a memorandum or other written instrument signed by all members of
the Committee.

14



--------------------------------------------------------------------------------



 



      9.4.     Compensation; Professional Assistance; Good Faith Actions.
Members of the Committee shall receive such compensation, if any, for their
services as members as may be determined by the Board. All expenses and
liabilities which members of the Committee incur in connection with the
administration of the Plan shall be borne by the Company. The Committee may,
with the approval of the Board, employ attorneys, consultants, accountants,
appraisers, brokers, or other persons. The Committee, the Company and the
Company’s officers and Directors shall be entitled to rely upon the advice,
opinions or valuations of any such persons. All actions taken and all
interpretations and determinations made by the Committee or the Board in good
faith shall be final and binding upon all Holders, the Company and all other
interested persons. No members of the Committee or Board shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or Awards, and all members of the Committee and the Board
shall be fully protected by the Company in respect of any such action,
determination or interpretation.
ARTICLE X.
MISCELLANEOUS PROVISIONS
      10.1.     Not Transferable. No Award under the Plan may be sold, pledged,
assigned or transferred in any manner other than by will or the laws of descent
and distribution or, subject to the consent of the Administrator, pursuant to a
DRO, unless and until such Award has been exercised, or the shares underlying
such Award have been issued, and all restrictions applicable to such shares have
lapsed. No Award or interest or right therein shall be liable for the debts,
contracts or engagements of the Holder or his successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.
      During the lifetime of the Holder, only he may exercise an Option or other
Award (or any portion thereof) granted to him under the Plan, unless it has been
disposed of with the consent of the Administrator pursuant to a DRO. After the
death of the Holder, any exercisable portion of an Option or other Award may,
prior to the time when such portion becomes unexercisable under the Plan or the
applicable Award Agreement, be exercised by his personal representative or by
any person empowered to do so under the deceased Holder’s will or under the then
applicable laws of descent and distribution.
      Notwithstanding the foregoing provisions of this Section 10.1, the
Administrator, in its sole discretion, may determine to grant a Non-Qualified
Stock Option which, by its terms as set forth in the applicable Award Agreement,
may be transferred by the Holder, in writing and with prior written notice to
the Administrator, to any one or more Permitted Transferees (as defined below),
subject to the following terms and conditions: (a) a Non-Qualified Stock Option
transferred to a Permitted Transferee shall not be assignable or transferable by
the Permitted Transferee other than by will or the laws of descent and
distribution; (b) any Non-Qualified Stock Option which is transferred to a
Permitted Transferee shall continue to be subject to all the terms and
conditions of the Non-Qualified Stock Option as applicable to the original
Holder (other than the ability to further transfer the Non-Qualified Stock
Option); and (c) the Holder and the Permitted Transferee shall execute any and
all documents requested by the Administrator, including, without limitation,
documents to: (i) confirm the status of the transferee as a Permitted
Transferee, (ii) satisfy any requirements for an exemption for the transfer
under applicable federal and state securities laws and (iii) evidence the
transfer. For purposes of this Section, “Permitted Transferee” shall mean, with
respect to a Holder, any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the Holder’s household (other than a
tenant or employee), a trust in which these persons (or the Holder) control the
management of assets, and any other entity in which these persons (or the
Holder) owns more than fifty percent (50%) of the voting interests, or any other
transferee specifically approved by the Administrator after taking into account
any state or federal tax or securities laws applicable to transferable
Non-Qualified Stock Options.

15



--------------------------------------------------------------------------------



 



      10.2.     Amendment, Suspension or Termination of the Plan.
      (a) Except as otherwise provided in this Section 10.2, the Plan may be
wholly or partially amended or otherwise modified, suspended or terminated at
any time or from time to time by the Board. However, without approval of the
Company’s stockholders given within twelve months before or after the action by
the Board, no action of the Board may, except as provided in Section 10.3,
increase the limits imposed in Section 2.1 on the maximum number of shares that
may be issued under the Plan.
      (b) No amendment, suspension or termination of the Plan shall, without the
consent of the Holder alter or impair any rights or obligations under any Award
theretofore granted or awarded, unless the Award itself otherwise expressly so
provides.
      (c) No Awards may be granted or awarded during any period of suspension or
after termination of the Plan, and in no event may any Option be granted under
the Plan after the first to occur of the following events:


        (i) The expiration of ten years from the date the Plan is adopted by the
Board; or           (ii) The expiration of ten years from the date the Plan is
approved by the Company’s stockholders under Section 10.5.

      (d) To the extent required by applicable law or listing requirements,
stockholder approval shall be required for any amendment of the Plan that either
(i) materially expands the class of individuals eligible to receive Awards under
the Plan, (ii) materially increases the benefits accruing to Employees and
Consultants under the Plan or materially reduces the price at which shares may
be issued or purchased under the Plan, (iii) materially extends the term of the
Plan, or (iv) expands the types of Awards available for issuance under the Plan.
      10.3.     Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.
      (a) Subject to Section 10.3(d), in the event that the Administrator
determines that any dividend or other distribution (whether in the form of cash,
Common Stock, other securities, or other property), recapitalization,
reclassification, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, liquidation,
dissolution, or sale, transfer, exchange or other disposition of all or
substantially all of the assets of the Company, or exchange of Common Stock or
other securities of the Company, issuance of warrants or other rights to
purchase Common Stock or other securities of the Company, or other similar
corporate transaction or event, in the Administrator’s sole discretion, affects
the Common Stock such that an adjustment is determined by the Administrator to
be appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or with respect
to an Award, then the Administrator shall, in such manner as it may deem
equitable, adjust any or all of:


        (i) the number and kind of shares of Common Stock (or other securities
or property) with respect to which Awards may be granted or awarded (including,
but not limited to, adjustments of the limitations in Section 2.1 on the maximum
number and kind of shares which may be issued and adjustments of the Award
Limit);           (ii) the number and kind of shares of Common Stock (or other
securities or property) subject to outstanding Awards; and           (iii) the
grant or the exercise price with respect to any Award.

      (b) Subject to Sections 10.3(d) and 10.4, in the event of any transaction
or event described in Section 10.3(a) or any unusual or nonrecurring
transactions or events affecting the Company, any affiliate of the Company, or
the financial statements of the Company or any affiliate, or of changes in
applicable laws, regulations, or accounting principles, the Administrator, in
its sole and absolute discretion, and on such terms and conditions as it deems
appropriate, either by the terms of the Award or by action taken prior to the
occurrence of such transaction or event (any such action applied to Employees
and former Employees to be applied uniformly) and either automatically or upon
the Holder’s request, is hereby authorized to take any one

16



--------------------------------------------------------------------------------



 



or more of the following actions whenever the Administrator determines that such
action is appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
with respect to any Award under the Plan, to facilitate such transactions or
events or to give effect to such changes in laws, regulations or principles:


        (i) to provide for either the cancellation of any such Award for an
amount of cash equal to the amount that could have been attained upon the
exercise of such Award or realization of the Holder’s rights had such Award been
currently exercisable or payable or fully vested, or the replacement of such
Award with other rights or property selected by the Administrator in its sole
discretion;           (ii) to provide that the Award cannot vest, be exercised
or become payable after such event;           (iii) to provide that such Award
shall be exercisable as to all shares covered thereby, notwithstanding anything
to the contrary in Section 5.3 or 5.4 or the provisions of such Award;          
(iv) to provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;           (v) to
make adjustments in the number and type of shares of Common Stock (or other
securities or property) subject to outstanding Awards, and in the number and
kind of outstanding Restricted Stock, and/or in the terms and conditions of
(including the grant or exercise price), and the criteria included in,
outstanding Awards and Awards which may be granted in the future; and          
(vi) to provide that, for a specified period of time prior to such event, the
restrictions imposed under an Award Agreement upon some or all shares of
Restricted Stock or Common Stock may be terminated and some or all shares of
such Restricted Stock or Common Stock may cease to be subject to repurchase
after such event.

      (c) Subject to Sections 10.3(d), 3.2 and 3.3, the Administrator may, in
its discretion, include such further provisions and limitations in any Award,
Award Agreement or certificate, as it may deem equitable and in the best
interests of the Company.
      (d) With respect to Awards that are granted to Section 162(m) Employees
and are intended to qualify as performance-based compensation under
Section 162(m)(4)(C), no adjustment or action described in this Section 10.3 or
in any other provision of the Plan shall be authorized to the extent that such
adjustment or action would cause such Award to fail to so qualify under
Section 162(m)(4)(C) or any successor provisions thereto. No adjustment or
action described in this Section 10.3 or in any other provision of the Plan
shall be authorized to the extent that such adjustment or action would cause the
Plan to violate Section 422(b)(1) of the Code. Furthermore, no such adjustment
or action shall be authorized to the extent such adjustment or action would
result in short-swing profits liability under Section 16 or violate the
exemptive conditions of Rule 16b-3 unless the Administrator determines that the
Award is not to comply with such exemptive conditions. The number of shares of
Common Stock subject to any Award shall always be rounded to the next whole
number.
      (e) The existence of the Plan, any Award Agreement and the Awards granted
hereunder shall not affect or restrict in any way the right or power of the
Company or the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Common Stock or the rights thereof or which are convertible into or
exchangeable for Common Stock, or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.
      10.4.     Change in Control. Notwithstanding any other provision of the
Plan, in the event of a Change in Control, each outstanding Award shall,
immediately prior to the effective date of the Change in Control,

17



--------------------------------------------------------------------------------



 



automatically become fully exercisable for all of the shares of Common Stock at
the time subject to such Award and may be exercised for any or all of those
shares as fully-vested shares of Common Stock.
      10.5.     Approval of Plan by Stockholders. The Plan shall be submitted
for the approval of the Company’s stockholders within twelve months after the
date of the Board’s initial adoption of the Plan. Awards may be granted or
awarded prior to such stockholder approval; provided, however, that such Awards
shall not be exercisable nor shall such Awards vest prior to the time when the
Plan is approved by the stockholders; and provided, further, that if such
approval has not been obtained at the end of said twelve-month period, all
Awards previously granted or awarded under the Plan shall thereupon be canceled
and become null and void. In addition, if the Board determines that Awards other
than Options or Stock Appreciation Rights which may be granted to Section 162(m)
Employees should continue to be eligible to qualify as performance-based
compensation under Section 162(m)(4)(C) of the Code, the Performance Criteria
must be disclosed to and approved by the Company’s stockholders no later than
the first stockholder meeting that occurs in the fifth year following the year
in which the Company’s stockholders previously approved the Performance
Criteria.
      10.6.     Tax Withholding. The Company shall be entitled to require
payment in cash or deduction from other compensation payable to each Holder of
any sums required by federal, state or local tax law to be withheld with respect
to the issuance, vesting, exercise or payment of any Award. The Administrator
may in its discretion and in satisfaction of the foregoing requirement allow
such Holder to elect to have the Company withhold shares of Common Stock
otherwise issuable under such Award (or allow the return of shares of Common
Stock) having a Fair Market Value equal to the sums required to be withheld.
Notwithstanding any other provision of the Plan, the number of shares of Common
Stock which may be withheld with respect to the issuance, vesting, exercise or
payment of any Award (or which may be repurchased from the Holder of such Award
within six months after such shares of Common Stock were acquired by the Holder
from the Company) in order to satisfy the Holder’s federal and state income and
payroll tax liabilities with respect to the issuance, vesting, exercise or
payment of the Award shall be limited to the number of shares which have a Fair
Market Value on the date of withholding or repurchase equal to the aggregate
amount of such liabilities based on the minimum statutory withholding rates for
federal and state tax income and payroll tax purposes that are applicable to
such supplemental taxable income.
      10.7.     Forfeiture Provisions. Subject to the limitations of applicable
law, pursuant to its general authority to determine the terms and conditions
applicable to Awards under the Plan, the Administrator shall have the right to
provide, in the terms of Awards made under the Plan, or to require a Holder to
agree by separate written instrument, that if (a)(i) the Holder at any time, or
during a specified time period, engages in any activity in competition with the
Company, or which is inimical, contrary or harmful to the interests of the
Company, as further defined by the Administrator or (ii) the Holder incurs a
Termination of Employment, Termination of Consultancy or Termination of
Directorship for cause, then (b) (i) any proceeds, gains or other economic
benefit actually or constructively received by the Holder upon any exercise of
the Award, or upon the receipt or resale of any Common Stock underlying any
Award, must be paid to the Company, and (ii) the Award shall terminate and any
unexercised portion of the Award (whether or not vested) shall be forfeited.
      10.8.     Effect of Plan upon Options and Compensation Plans. The adoption
of the Plan shall not affect any other compensation or incentive plans in effect
for the Company or any Subsidiary. Nothing in the Plan shall be construed to
limit the right of the Company (a) to establish any other forms of incentives or
compensation for Employees, Directors or Consultants of the Company or any
Subsidiary or (b) to grant or assume options or other rights or awards otherwise
than under the Plan in connection with any proper corporate purpose including
but not by way of limitation, the grant or assumption of options in connection
with the acquisition by purchase, lease, merger, consolidation or otherwise, of
the business, stock or assets of any corporation, partnership, limited liability
company, firm or association.
      10.9.     Compliance with Laws. The Plan, the granting and vesting of
Awards under the Plan and the issuance and delivery of shares of Common Stock
and the payment of money under the Plan or under Awards granted or awarded
hereunder are subject to compliance with all applicable federal and state laws,
rules and

18



--------------------------------------------------------------------------------



 



regulations (including but not limited to state and federal securities law and
federal margin requirements) and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Company, be
necessary or advisable in connection therewith. Any securities delivered under
the Plan shall be subject to such restrictions, and the person acquiring such
securities shall, if requested by the Company, provide such assurances and
representations to the Company as the Company may deem necessary or desirable to
assure compliance with all applicable legal requirements. To the extent
permitted by applicable law, the Plan and Awards granted or awarded hereunder
shall be deemed amended to the extent necessary to conform to such laws, rules
and regulations.
      10.10.     Inability to Obtain Authority. The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of share of Common Stock hereunder, shall relieve the Company of any
liability in respect of the failure to issue or sell such shares of Common Stock
as to which such requisite authority shall not have been obtained.
      10.11.     Reservation of Shares. The Company, during the term of this
Plan, shall at all times reserve and keep available such number of shares of
Common Stock as shall be sufficient to satisfy the requirements of the Plan.
      10.12.     Titles. Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of the Plan.
      10.13.     Governing Law. The Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
California without regard to conflicts of laws thereof.
      10.14.     Cancellation and Re-Grant of Awards. Neither the Administrator,
the Board nor the Committee shall have the authority to: (i) reprice any
outstanding Awards under the Plan, or (ii) cancel and re-grant any outstanding
Awards under the Plan, unless the stockholders of the Company have approved such
an action.
* * *
      I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of Gen-Probe Incorporated on March 3rd, 2003, and adopted as amended
and restated on February 9, 2006.
      Executed on this 1st day of March, 2006.


  /s/ R. William Bowen  
 
  R. William Bowen   Secretary

* * *
      I hereby certify that the foregoing Plan was duly approved by the
stockholders of Gen-Probe Incorporated on May 29, 2003 and approved as amended
and restated on May 17, 2006.
      Executed on this 17th day of May, 2006.


  /s/ R. William Bowen
 
  R. William Bowen   Secretary

19